                        Case 2:21-cv-01128-APG-VCF Document 19 Filed 08/02/21 Page 1 of 2




                    1 ROBERT W. FREEMAN
                      Nevada Bar No. 3062
                    2 Robert.Freeman@lewisbrisbois.com
                      E. MATTHEW FREEMAN
                    3 Nevada Bar No 14198
                      Matt.Freeman@lewisbrisbois.com
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Attorneys for Defendant
                    7 City of Henderson, Nevada
                      Henderson Police Department and
                    8 Chief Thedrick Andres

                    9

                   10                                      DISTRICT COURT

                   11                                 CLARK COUNTY, NEVADA

                   12                                                 ***

                   13 MICHAEL LEWIS, Individually and as                CASE NO. 2;21-cv-1128-APG-VCF
                      Administrator of the Estate of KEVIN LEWIS,
                   14 Deceased; MICHAEL LEWIS as Guardian Ad            DEFENDANTS CITY OF HENDERSON,
                      Litem of LUKE ARTHUR LEWIS, a minor,              NEVADA, HENDERSON POLICE
                   15 and EMBER LYNN LEWIS, a minor, as heirs           DEPARTMENT AND CHIEF THEDRICK
                      of the Estate of KEVIN LEWIS, Deceased,           ANDRES’ STIPULATION AND ORDER
                   16                                                   FOR EXTENSION OF TIME TO FILE A
                                      Plaintiff,                        RESPONSE TO PLAINTIFFS’
                   17                                                   COMPLAINT
                              vs.
                   18
                      CITY OF HENDERSON, NEVADA, a
                   19 political subdivision of the State of Nevada:
                      HENDERSON POLICE DEPARTMENT, a
                   20 political subdivision of the State of Nevada;
                      THEDRICK ANDRES, individually and as
                   21 policy maker and Chief of CITY OF
                      HENDERSON POLICE DEPARTMENT;
                   22 DOE HENDERSON POLICE OFFICERS I
                      through X; LAS VEGAS METROPOLITAN
                   23 POLICE DEPARTMENT, a political
                      subdivision of the State of Nevada; SHERIFF
                   24 JOE LOMBARDO, individually and as policy
                      maker of LAS VEGAS METROPOLITAN
                   25 POLICE DEPARTMENT; DOE LAS VEGAS
                      METROPOLITAN POLICE DEPARTMENT
                   26 OFFICERS, I through X; DOES I through X;
                      and ROE ENTITIES, I through X, inclusive,
                   27
                                      Defendants.
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW
                        Case 2:21-cv-01128-APG-VCF Document 19 Filed 08/02/21 Page 2 of 2




                    1               DEFENDANTS CITY OF HENDERSON, NEVADA, HENDERSON
                                      POLICE DEPARTMENT AND CHIEF THEDRICK ANDRES’
                    2                STIPULATION AND ORDER FOR EXTENSION OF TIME TO
                                         FILE A RESPONSE TO PLAINTIFFS’ COMPLAINT
                    3

                    4          COME NOW, the parties, by and through their undersigned counsel of record and hereby

                    5 stipulate and agree that the time for City of Henderson, Nevada, Henderson Police Department,

                    6 and Chief Thedrick Andres to file their response to Plaintiffs’ Complaint, said response being due

                    7 on July 29, 2021 be extended until August 13, 2021.

                    8                                         Reason for Extension

                    9          Because of the complexity of the claims made in Plaintiffs’ Complaint, Defendants require

                   10 additional time to perform an investigation prior to filing a responsive pleading. This stipulation

                   11 is made in good faith and not for the purpose of delay.

                   12          This is the first extension of time requested by counsel for filing Defendants response to
                   13 Plaintiffs’ Complaint.

                   14   Dated this 2nd day of August, 2021.              Dated this 2nd day of August, 2021.
                   15   LEWIS BRISBOIS BISGAARD & SMITH LLP              GERALD I. GILLOCK & ASSOCIATES
                   16   /s/ Robert W. Freeman                            /s/ Gerald I. Gillock
                        ROBERT W. FREEMAN                                GERALD I. GILLOCK
                   17   Nevada Bar No. 3062                              Nevada Bar No. 51
                        E. MATTHEW FREEMAN                               MICHAEL H. COGGESHALL
                   18   Nevada Bar No 14198                              Nevada Bar No. 14502
                        6385 S. Rainbow Blvd., Suite 600                 428 South Fourth Street
                   19   Las Vegas, Nevada 89118                          Las Vegas, Nevada 89101
                        Attorney for Defendants                          Attorneys for Plaintiffs
                   20   City of Henderson, Nevada
                        Henderson Police Department and
                   21   Chief Thedrick Andres
                   22

                   23                                                ORDER
                   24          IT IS SO ORDERED.
                   25          Dated this 2nd day of August, 2021.
                   26                                                ____________________________
                                                                                 CAM FERENBACH
                   27                                                   United States Magistrate Judge
                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW                                                         2
